Citation Nr: 1048398	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  04 27-591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to special monthly compensation based on the need for 
aid and attendance or being housebound.


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The Veteran had active duty service from July 1971 to December 
1971, and from August 1972 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  Notice of the decision was mailed to the Veteran in 
September 2002.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on her part.


REMAND

In the Veteran's July 2004 substantive appeal she indicated that 
she wished to appear before the Board for a hearing.  The Veteran 
was notified in November 2009 that she had been scheduled for a 
videoconference hearing in January 2010.  In December 2009 the 
Veteran changed her request to an in-person hearing before a 
Veterans Law Judge at the RO.  In January 2010 the Veteran was 
notified that she was scheduled for such a hearing in March 2010.  
In February 2010 the Veteran asked that her hearing be postponed 
until after July 2010 because she was undergoing chemotherapy 
treatment.  

The Board finds that the Veteran has shown good cause to request 
that her hearing be rescheduled at the RO at a later date.  See 
38 C.F.R. § 20.704 (2010).  In view of this determination, 
considerations of due process mandate that the Board may not 
proceed with review of the claim on appeal without affording the 
Veteran an opportunity for her requested hearing at the RO.  
Therefore, a remand is required in this case to schedule the 
requested hearing.  See 38 U.S.C.A. § 7107(b) (West 2002 & Supp. 
2010); 38 C.F.R. § 20.700(a) (2010).



Accordingly, this case is REMANDED for the following action:

Schedule the Veteran for a hearing at her 
local VA office before a Veterans Law 
Judge in accordance with applicable 
procedures.  The Veteran should be 
provided with notice as to the time and 
place to report for said hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


